Lipscomb, J.
I have considered the petition for a rehear - ing, and see nothing in it to change the opinion already expressed. The case recently decided and reported in the Philadelphia Law Magazine, I do not think militates against our opinion, but is in my opinion clearly distinguishable from this. In that case, the sale to be made by the government of the United States of the land, was not a forced sale; and the United States had protected herself against any injury from such agreement, by providing for a minimun, at which the sale should be made. Not so with the party in this case, who had conveyed his property in trust to secure the payment of his debt. There may be other points of diffiernee, that cannot now be noticed for want of time.
Petition overruled.